United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                       September 13, 2004
                                     FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                        _________________                                    Clerk
                                           No. 04-30341
                                        (Summary Calendar)
                                        _________________


SHANNON A. DARDAR,


                                Plaintiff-Appellant,

versus


JOHN E. POTTER, Postmaster General, United States Postal
Service; UNITED STATES OF AMERICA,

                                Defendants-Appellees.



                            Appeal from the United States District Court
                               for the Eastern District of Louisiana
                                    USDC No. 02-CV-3802-K



Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Appellant Sophia A. Dardar (“Dardar”) appeals the district court’s order granting defendants’

motion to dismiss and alternatively for summary judgment. We find that the appellant does not have

standing to sue under Title VII, 42 U.S.C. 2000(e), because she has failed to establish a genuine issue


         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
of material fact disputing her status as an independent contractor of the United States Postal Service.

Mares v. Marsh, 777 F.2d 1066, 1067-69 (5th Cir. 1985). Similarly, we find her claims for

intentional infliction of emotional distress are barred by the sovereign immunity afforded to the United

States of America under the Federal Tort Claims Act. 28 U.S.C. § 2680. Finally, we agree with the

district court’s assessment that only the Federal Court of Claims has exclusive jurisdiction over

appellants breach of contract claim. 28 U.S.C. § 1346.

       Accordingly, we AFFIRM the district court’s judgment.




                                                  -2-